Citation Nr: 1307075	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  09-01 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned at a video conference hearing in February 2010.  

When these issues were before the Board in June 2010, they were remanded for additional evidentiary development.  


REMAND

The Veteran is claiming entitlement to service connection for psychiatric disability, to include PTSD.  In the June 2010 remand, the Board directed the originating agency to afford the Veteran a VA examination to determine the nature and etiology of all currently present acquired psychiatric disorders.  The pertinent diagnosis from the examination was anxiety disorder not otherwise specified.  The examiner noted the Veteran had a reported stressor of not being able to go home after the death of his premature son and being resentful of this.  With regard to a link to active duty, the examiner wrote "At present, I cannot find any link between the current symptoms other than [the Veteran's] statement to the symptoms that he was experiencing during the military."  

The Board finds the June 2010 VA examination report to be deficient for adjudication purposes.  It is not apparent to the Board if the examiner is actually linking a mental disorder to active duty via the above statement.  The examiner did not provide any opinion as to whether the actions reported by the Veteran during active duty were sufficient to produce a chronic acquired psychiatric disorder.  The Board notes the Veteran is competent to report on how he felt (the credibility of the statement is a determination for the Board to make) and further notes the Veteran submitted a death certificate which indicates that his son died while he was on active duty.  The Board finds the examiner must address this evidence.  This is particularly so when noted in conjunction with the fact that G.A.B., M.D., wrote a letter in July 2006 wherein he opined that the Veteran's history "seemed" consistent with PTSD.  This opinion was based on the Veteran's report of the death of his son while on active duty.  The Board notes the July 2006 letter is written in speculative terms and is insufficient upon which to base a grant of service connection.  The Board finds the examiner who conducted the June 2010 VA examination should be requested to provide an addendum to the examination report which addresses this evidence.  

There is evidence in the claims files indicating that the Veteran was hospitalized for treatment of mental problems and alcohol abuse at the Lyons VA Hospital in 1973 and 1974.  Not all of these records have been associated with the claims file.  Attempts must be made to obtain this evidence.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

The Veteran is claiming entitlement to service connection for hypertension and for a heart disability.  In July 2010, a VA examination was conducted to determine if the Veteran had hypertension and/or a heart disability for which service connection was warranted.  The examiner diagnosed hypertension and also a history of atrial fibrillation.  He found that the nature and etiology of the diseases was "unclear" at the time of the examination.  The examiner opined that the Veteran did not have onset of his hypertension or atrial fibrillation during service nor was either disability manifested within one year of discharge nor was it related to the Veteran's service-connected disability.  The rationale was that there was no diagnosis of hypertension or atrial fibrillation during service nor was hypertension or atrial fibrillation diagnosed within one year of service.  The Board notes that there is no requirement that there be a clear etiology of a disorder for service connection to be granted.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, if it is at least as likely as not that the hypertension /or atrial fibrillation is etiologically linked to any incident of active duty or to a service-connected disability, service connection would be warranted.  The examiner who conducted the July 2010 VA examination should be requested to prepare an addendum to the examination report which addresses this issue.  

If the examiner determines that he cannot provide an opinion as to the etiology of either disability without resort to speculation, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, the Board must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.

Finally, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones, 23 Vet. App. at 389.

The Board notes the examiner who conducted the July 2010 VA hypertension and heart examination provided a rationale for why he found the disabilities were not directly linked to active duty but the examiner did not provide any rationale for why he found there was no link to a service-connected disability.  Furthermore, subsequent to the date of the July 2010 VA examination, service connection was granted for prostate cancer.  No opinion was provided as to whether the currently existing hypertension and/or atrial fibrillation were etiologically linked to the Veteran's now service-connected prostate cancer.  As the issue on appeal is being remanded for additional evidentiary development, this evidence should be obtained to the extent possible.  

The Veteran has claimed entitlement to service connection for alcohol abuse.  He testified that he began drinking to cover up the problem he had with the death of his son.  Generally speaking, compensation shall not be paid if the disability was the result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  However, there can be service connection for compensation purposes for an alcohol abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  A veteran can only prevail if able to "adequately establish that their alcohol or drug abuse  disability is secondary to or is caused by their primary service-connected disorder."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  This claim is inextricably intertwined with the claims for service connection for the acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  As such, adjudication of the claim must be deferred.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any available records pertaining to the Veteran's treatment in 1973 and 1974 at the Lyons VA Hospital.  

2.  Then, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be returned to the examiner who conducted the July 2010 VA mental disorders examination and request that the examiner prepare an addendum.  For purposes of the addendum, the examiner should accept as truthful the Veteran's statement that his son died while he was on active duty and he experienced distress because he could not go home when he wanted to.  

In the addendum the examiner should addresses the Veteran's reported history and state an opinion as to whether there is a 50 percent or better probability that the Veteran's currently diagnosed acquired psychiatric disorder is etiologically related to his active service, to include the death of his son.  A complete rationale should be provided for all opinions expressed.  If any opinion cannot be provided without resort to speculation, the examiner should explain why.

If the examiner who conducted the July 2010 VA mental disorders examination is not available, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to and reviewed by another psychiatrist or psychologist who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  Return the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files to the examiner who conducted the July 2010 VA heart and hypertension examination and request that the examiner prepare an addendum which addresses the following:

With respect to the Veteran's hypertension and atrial fibrillation, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to his active duty or was caused or permanently worsened by service-connected disability.  A complete rationale should be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner should explain why.

If the examiner who conducted the July 2010 VA heart and hypertension examination is not available, the claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be provided to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  The RO or the AMC should also undertake any other indicated development.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the claims files are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


